03/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 19-0431


                                        DA 19-0431
                                                                        FILED
 STATE OF MONTANA,                                                       MAR 3 1 2020
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
              Plaintiff and Appellee,                                   State of Montana



       v.                                                          ORDER

JOSEPH E. LAWRENCE,

              Defendant and Appellant.


      The State of Montana moves for dismissal of this appeal.         Self-represented
Appellant Joseph E. Lawrence has filed a response in opposition.
      In April 2017, Lawrence entered Alford (N.C. v. Alford, 400 U.S. 25.
91 S. Ct. 160(1970)) pleas to felony sexual assault and felony solicitation for sexual
assault in April 2017. On June 28, 2017, the Twenty-First Judicial District Court,
Ravalli County, imposed a twenty-year sentence with ten years suspended and gave
Lawrence credit for 1,103 days of time served. He did not appeal his 2017 convictions,
but sought habeas corpus relief. This Court denied Lawrence relief in an Opinion and
Order issued March 26, 2019. Lawrence v. Guyer, No. OP 18-0440, 2019 MT 74,
395 Mont. 222, 440 P.3d 1. This Court held that "Lawrence's Alford pleas were guilty
pleas, not nolo contendere pleas, and that § 46-12-204(4), MCA, did not prohibit the
District Court from accepting the Alford pleas to the sexual offenses." Lawrence,¶10.
      On June 25, 2019, Lawrence filed a post judgment motion to compel production in
his underlying criminal proceeding involving the two sexual offenses for which he was
convicted. In denying Lawrence's motion to compel, the District Court summarized
Lawrence's motion as seeking information related to misconduct involving former
Twenty-First Judicial District Court Judges Jeffrey H. Langton and James A. Haynes, as
well as Ravalli County Attorney Bill Fulbright. The District Court concluded that
Lawrence waived his right to make these challenges when Lawrence pleaded guilty nearly
two years earlier. We agree.
      Section 46-20-104(1), MCA, provides:"An appeal may be taken by the defendant
only from a final judgment of conviction and order after judgment which affect the
substantial rights ofthe defendant." Lawrence is appealing an order issued afterjudgment.
His case was completed in District Court and this Court denied Lawrence habeas corpus
relief. Lawrence has failed to show that the denial of his motion to compel affects his
substantial rights; Lawrence pleaded guilty, did not preserve or raise this issue prior to
entering his guilty plea, and did not appeal his convictions. We have determined that this
appeal is improper and that its dismissal is warranted. Accordingly,
      IT IS ORDERED that the State's Motion to Dismiss is GRANTED and this appeal
is DISMISSED with prejudice.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Joseph E. Lawrence personally.
      DATED this 3)fity of March, 2020.




                                                              Chief Justice




                                                                Justices